Name: COMMISSION REGULATION (EC) No 1364/97 of 16 July 1997 fixing the maximum export refund for white sugar for the 47th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1464/96
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 17. 7 . 97 j EN I Official Journal or the European Communities IN o L 188/5 COMMISSION REGULATION (EC) INO 1364/97 of 16 July 1997 fixing the maximum export refund tor white sugar tor the 47th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1464/96 tender, me provisions set out in Article i should oe adopted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, MAS ADOPTED THIS REGULATION : THE COMMISSION OF THE, EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1599/96 (2), and in particular the second subparagraph of Article 17 (5) (b) thereof, Whereas Commission Regulation (EC) No 1464/96 of 25 July 1 996 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar (3), requires partial invitations to tender to be issued for the export of this sugar; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EC) No 1464/96 a maximum export refund shall be fixed, as the case may be , account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 47th partial invitation to Article 1 For the 47th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1464/96 the maximum amount of the export refund is fixed at ECU 40,850 per 100 kilograms. Article 2 This Regulation shall enter into force on 17 July 1997 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1997 . For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 206, 16 . 8 . 1996, p . 43 . H O I No L 187, 26 . 7 . 1996, p . 42.